Citation Nr: 0726859	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1941 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
RO which denied the veteran's claim for the assignment of 
separate 10 percent evaluations for bilateral tinnitus.  In 
February 2004, the Board promulgated a decision which denied 
the claim for the assignment of separate 10 percent 
evaluations, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court or Veterans 
Court).  In June 2005, the Court remanded the appeal for 
readjudication and issuance of a replacement decision in 
light of its decision in Smith v. Nicholson, 19 Vet. App. 63 
(2005).  


FINDINGS OF FACT

1.  The 10 percent evaluation currently assigned for 
bilateral tinnitus is the maximum rating authorized under 
Diagnostic Code 6260.  

2.  The evidence does not show that the veteran's tinnitus is 
so exceptional or unusual that referral for extraschedular 
consideration as to render impractical the application of the 
regular schedular standards.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.87, Part 4, including Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus.  Specifically, he requests separate 10 percent 
evaluations for each ear.  The RO denied the veteran's claim 
on the basis that Diagnostic Code 6260 of VA's Schedule for 
Rating Disabilities, which sets forth the criteria for the 
evaluation of tinnitus, does not provide for the assignment 
of a separate 10 percent evaluation for tinnitus of each ear.

Tinnitus is evaluated under Diagnostic Code (DC) 6260, which 
was revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith on April 22, 2005.  The specific claims 
affected by the stay essentially included all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent was sought.  

On June 19, 2006, the Federal Circuit reversed the Veterans 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of DC 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003, precludes an 
evaluation in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App.  534, 542-543 
(200); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Additionally, the Board finds that the evidence of record 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  In this case, the veteran simply 
contends that he should be entitled to separate compensable 
evaluations for each ear for his tinnitus, and there has been 
no assertion or showing by the veteran that his tinnitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral tinnitus is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


